Citation Nr: 0815197	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  05-34 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD), and if so, is service 
connection warranted.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss disability and if so, is service 
connection warranted.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
tinnitus disability and if so, is service connection 
warranted.

4.  Entitlement to service connection for congenital heart 
murmur, to include cardiac disability.

5.  Entitlement to service connection for hypertension, 
claimed as secondary to PTSD.

6.  Entitlement to service connection for anxiety, claimed as 
secondary to PTSD.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
December 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in December 2004, a statement of the 
case was issued in February 2005, and a substantive appeal 
was received in October 2005.  The veteran testified at a RO 
hearing in May 2005.  In his October 2005 substantive appeal, 
the veteran requested a central office Board hearing; 
however, upon further inquiry in December 2006 the veteran 
indicated that he did not desire a Board hearing.


FINDINGS OF FACT

1.  In a July 1997 RO decision, entitlement to service 
connection for PTSD, bilateral hearing loss disability, and 
tinnitus disability was denied; the veteran did not file a 
notice of disagreement.  

2.  In September 2003, the veteran filed a claim to reopen 
entitlement to service connection for PTSD, bilateral hearing 
loss disability, and tinnitus disability.  

3.  Additional evidence received since the RO's July 1997 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claims of 
service connection for PTSD, bilateral hearing loss 
disability, and tinnitus disability, and raises a reasonable 
possibility of substantiating the claims. 

4.  The veteran did not engage in combat with the enemy, and 
his claimed stressors have not been corroborated.  

5.  Any current PTSD is not related to the veteran's active 
duty service.

6.  Bilateral hearing loss disability was not manifested 
during the veteran's military service or for many years 
thereafter, nor is bilateral hearing loss disability 
otherwise related to the veteran's service.

7.  Tinnitus disability was not manifested during the 
veteran's military service or for many years thereafter, nor 
is tinnitus disability otherwise related to the veteran's 
service.

8.  Congenital heart murmur and a cardiac disability were not 
manifested during active service, or within one year of 
discharge from service, nor are such disabilities  otherwise 
related to the veteran's service.

9.  Hypertension was not manifested during service, or within 
one year of discharge from service, nor is such disability 
otherwise related to the veteran's service or any service-
connected disability.

10.  Anxiety was not manifested during service nor is such 
disability otherwise related to the veteran's service or any 
service-connected disability.


CONCLUSIONS OF LAW

1.  The July 1997 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  New and material evidence has been received since the 
July 1997 denial, and the claims of service connection for 
PTSD, bilateral hearing loss disability, and tinnitus 
disability, are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

3.  PTSD was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  Tinnitus disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

6.  Congenital heart murmur and cardiac disability were not 
incurred or aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

7.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor is hypertension 
proximately due to or caused by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

8.  Anxiety was not incurred in or aggravated by the 
veteran's active duty service, nor is anxiety proximately due 
to or caused by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  Under the VCAA, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in VCAA letters issued in October 2003, 
November 2003, and January 2004.  The letters predated the 
November 2004 rating decision.  See id.  Thereafter, in 
August 2006 and November 2007, VA issued a VCAA letter 
pertaining to the merits of his claimed PTSD.  Collectively, 
the VCAA letters notified the veteran of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA 
letters have clearly advised the veteran of the evidence 
necessary to substantiate his claims. 

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, service personnel records, 
post-service VA medical records from the VA Medical Center 
(VAMC) in Dallas, Texas, and post-service private evaluations 
pertaining to his claimed PTSD.  The veteran has reported 
that he sought treatment at the Dallas VAMC for hypertension 
from 1986 to 1989.  The RO requested such records; however, 
the Dallas VAMC reported that the veteran did not have any 
medical records for such period.  The Board finds that no 
prejudice results as there is no dispute that the veteran has 
a post-service diagnosis of hypertension.  There is otherwise 
no indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  
The evidence of record contains a VA examination pertaining 
to the issues of entitlement to service connection for 
bilateral hearing loss disability and tinnitus disability.  
As will be discussed in more detail below, the Board has 
determined that further examinations and opinions are not 
necessary with regard to the other claims of service 
connection.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

II.  New & Material

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claims of service 
connection for PTSD, bilateral hearing loss disability, and 
tinnitus disability was received in September 2003, and the 
regulation applicable to his appeal provides that new and 
material evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2007).  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In April 1994, the veteran filed claims of service connection 
for, in pertinent part, PTSD, bilateral hearing loss 
disability, and tinnitus disability.  In October 1994, the 
veteran underwent a VA examination for evaluation related to 
his claimed PTSD.  Upon mental status examination, the 
examiner diagnosed mild chronic alcohol abuse and chronic 
incapacity to work mild, and incapacity to socialize mild.  
No diagnosis of PTSD was rendered.  He underwent an October 
1994 VA audiological examination which reflected moderate-
severe sensorineural hearing loss in the left ear, and normal 
hearing in the right ear, and subjective complaints of 
tinnitus.  In a November 1994 rating decision, service 
connection for PTSD was denied on the basis of no diagnosis; 
service connection for bilateral hearing loss disability was 
denied on the basis that although VA audiometric findings 
reflected hearing loss, his separation examination did not 
reflect hearing loss; and, service connection for tinnitus 
disability was denied on the basis that there was no evidence 
that tinnitus was due to injury or acoustic trauma during 
service.  The veteran did not file a notice of disagreement; 
thus, the RO's decision is final.  38 U.S.C.A. § 7105(c).

In October 1995, the veteran filed a claim to reopen 
entitlement to service connection for hearing loss 
disability.  He did not submit any new evidence in support of 
his claim.  A June 1996 rating decision denied service 
connection on the basis that new and material evidence had 
not been received.  The veteran did not file a notice of 
disagreement; thus, the RO's decision is final.  38 U.S.C.A. 
§ 7105(c).

In September 1996, the veteran filed a claim to reopen 
entitlement to service connection for PTSD, bilateral hearing 
loss disability, and tinnitus disability.  In support of his 
claim for PTSD, he submitted VA outpatient treatment records 
dated in 1994 reflecting an impression of PTSD with 
depression exacerbated by external stressors.  Such VA 
outpatient treatment records did not reflect any treatment 
related to bilateral hearing loss or tinnitus disabilities.  
In a July 1997 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claims, and such claims were denied.  The veteran did not 
file a notice of disagreement; thus, the RO's decision is 
final.  38 U.S.C.A. § 7105(c).

In September 2003, the veteran filed an informal claim of 
service connection for PTSD, bilateral hearing loss 
disability, and tinnitus disability.  Evidence received since 
the RO's July 1997 decision is both new and material.  
Pertaining to his claimed PTSD, the veteran has submitted a 
September 2003 private evaluation from M. H. B., M.D., 
reflecting a diagnosis of PTSD; a February 2007 private 
evaluation from M. B. F., M.D., reflecting a diagnosis of 
PTSD; and, the veteran has also submitted statements and 
testimony pertaining to his claimed stressors.  Since the 
veteran's initial claim was denied on the merits on the basis 
of no diagnosis, and as the veteran had not provided any 
details pertaining to his claimed stressors, the Board has 
determined that such evidence is new and relates to an 
unestablished fact necessary to substantive the merits of the 
claim.  With regard to his claimed bilateral hearing loss and 
tinnitus disabilities, the veteran underwent a VA 
audiological examination in June 2005 which reflects 
diminished hearing loss, and the veteran has also submitted a 
December 2006 private audiological opinion from J. A. W., 
M.D., pertaining to such claims.  Since the veteran's initial 
claims were denied on the basis that any hearing loss and 
tinnitus were not related to service, the Board has 
determined that such evidence is new and relates to an 
unestablished fact necessary to substantive the merits of the 
claims.  The claims of service connection for PTSD, bilateral 
hearing loss disability, and tinnitus disability, are 
reopened.  38 U.S.C.A. § 5108.  

As detailed, the Board has determined that new and material 
evidence has been presented to reopen the claims of service 
connection for PTSD, bilateral hearing loss disability, and 
tinnitus disability.  It is acknowledged that the RO has not 
yet reviewed the veteran's appeal on a de novo basis with 
regard to the claims of service connection for PTSD, and 
bilateral hearing loss and tinnitus disabilities.  It is also 
acknowledged that in Bernard v. Brown, 4 Vet. App. 384, 394 
(1993), the Court held that when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider (1) whether the claimant has been given both 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and (2) 
whether, if such notice has not been provided, the claimant 
has been prejudiced thereby.  See also Sutton v. Brown, 9 
Vet. App. 553, 564 (1997); Curry v. Brown, 7 Vet. App. 59, 
66-67 (1994).  Generally, Bernard stands for the proposition 
that the Board should not consider issues not considered by 
the RO decision on appeal to it and if the Board does so it 
should do so only with the full and informed participation of 
the appellant.  Id.  In this regard, it is noted that while 
the RO initially determined in the November 2004 rating 
decision that new and material evidence had not been received 
to reopen the claims of service connection for PTSD, 
bilateral hearing loss disability, and tinnitus disability, 
in the subsequent February 2005 statement of the case, and 
supplemental statements of the case dated in August 2005, 
March 2006, November 2006, April 2007, and January 2008, the 
RO conducted a merits analysis pertaining to the respective 
claims.  Thus, the RO considered the evidence discussed 
hereinabove in adjudicating the veteran's claims.  The 
veteran has been given an opportunity to submit medical 
evidence, personal statements, lay statements, and testimony 
pertaining to the merits of the claims.  The VCAA letters 
included information concerning direct service connection as 
to all of the claimed issues.  In addition, the statement of 
the case and subsequent supplemental statements of the case 
contained the pertinent laws and regulations regarding 
service connection claims on a direct basis.  Accordingly, 
any remand by the Board for initial RO adjudication would 
constitute needless delay since due process has already been 
served.  The Board finds that additional development is not 
warranted and adjudication in the first instance will not 
prejudice the veteran's claims on appeal or his enjoyment of 
any statutory and regulatory procedural rights.  Bernard, 
supra.

III.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, 
cardiovascular-renal disease, and organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

The veteran's DD Form 214 reflects that he had 8 months and 
10 days of foreign and/or sea service.  He served as a motor 
transport operator, and such related civilian occupation was 
a chauffeur.  He was awarded the National Defense Service 
Medal, Vietnam Service Medal, and Specialist Qualified Badge 
(Rifle M-16).  Service personnel records reflect that he 
served in Vietnam from May 31, 1972, to February 18, 1973.

VA treatment records reflect that in February 1988 the 
veteran was hospitalized for six days because he was afraid 
he might hurt somebody.  He reported a history of amphetamine 
abuse in the past.  He reported nightmares and flashbacks 
since returning from Vietnam that had become worse in the 
last two and a half years.  On mental status examination, he 
had a dysphoric mood and flat affect.  There was no evidence 
of thought disorders, homicidal ideation, or suicidal 
ideation.  He was cognitively intact.  He was referred to the 
PTSD group for evaluation and possible treatment.  However, 
through the course of a long holiday weekend, he became 
frustrated at his lack of treatment, including not yet being 
seeing by the PTSD group, and wished to leave the hospital 
and return for outpatient treatment.  The discharge diagnosis 
was PTSD, chronic, rule out, and alcohol abuse, continuous.  

In April 1994, the veteran was referred by a National Service 
Organization for an evaluation at the VAMC.  He endorsed 
symptoms of nightmares, intrusive memories, sensitivity to 
loud sounds, feeling closed in and paranoid in crowds, 
functions best in isolation, has insomnia and irritable mood.  
He reported that symptoms were severe immediately after 
return from Vietnam.  He tried to wait it out without 
treatment.  He noted improvement after 1986 while he was 
employed as a long haul trucker and spent most of his time 
alone.  Symptoms worsened two years later when he got a 
divorce, had an accident and got a DWI.  He admitted that he 
was sober from 1988 to 1992 but began drinking again in 1992.  
He stopped drinking 4 months prior to the VA evaluation.  He 
denied any street drugs but reported that a buddy died on 
drugs in Vietnam.  The examiner's assessment was PTSD, and 
history of alcohol abuse in remission.

The veteran continued seeking VA outpatient treatment through 
July 1994.  In July 1994, the veteran reportedly described 
several traumatic incidents occurring during service.  He 
reported being trapped in a bunker for three days after a 
rocket/mortar attack on his position.  This occurred 
reportedly in the final days of American participation in 
Vietnam in 1973, and he and two other survivors were not 
extracted from the bunker for three days in which they were 
in total darkness.  He also reported combat dreams.  

In October 1994, the veteran underwent a VA psychiatric 
evaluation.  He reported that he went to Vietnam in April 
1972, and was stationed in Cam Rahn Bay as a truck driver and 
he had an M-16 and a 45.  He reported that he was not wounded 
nor was he a prisoner-of-war.  His group was split up, and 
went to Nha Trang and Plei Ku and he drove between there and 
Da Nang.  He reported drinking a lot of alcohol while in 
Vietnam.  He denied drug use.  He denied killing anyone, 
including women or kids.  He reported being in Vietnam for 10 
months, leaving in February 1973.  He reported that he was 
asking for an early out and got a DWI in Dallas and spent 97 
days in jail and had a summary court martial by his choice 
for being AWOL and served out the additional time and got a 
regular discharge.  He reported employment as a truck driver 
since service, until he got a second DWI in March 1994.  He 
reported being bothered by crowds and authority.  He reported 
trouble sleeping, and has nightmares and remembrances of 
things in Vietnam of bodies and so forth.  He dreams of a 
three year old girl that a sergeant shot in the back of her 
head because she was carrying a grenade.  He claimed he 
almost got brought up on charges for not doing it himself.  
He reported that he came to the hospital in 1986 and did not 
know where he was or who he saw.  They wanted to send him to 
the alcohol ward but he left after four days.  Upon mental 
status examination, the examiner diagnosed mild chronic 
alcohol abuse and chronic incapacity to work mild, and 
incapacity to socialize mild.  

In September 2003, the veteran underwent a private evaluation 
with Dr. M. H. B.  The veteran reported that his nightmares 
of Vietnam had become more frequent since he had a heart 
attack.  He recalled a man stepping on a land mine and being 
said to be dead.  He was told he was dead, and he zipped the 
body bag up and recalled looking into his eyes.  He reported 
later running into the man in Fort Worth; he reportedly had 
not died.  He reported that there a lot of "other incidents, 
and I put a lot of men in body bags."  He reported not 
wanting to be around others who were not in combat in 
Vietnam.  Upon mental status examination, Dr. M. H. B. 
diagnosed PTSD chronic, and rule out major depression.

In a statement from the veteran received in October 2003, he 
reported that during service in Vietnam he was a truck 
driver.  He was driving in a truck convoy and they stopped in 
a village to take a break.  Approximately six GIs were 
standing beside a jeep and he turned around to look and there 
was a 3 or 4 year old girl that came out with a grenade and 
the pin was pulled out.  He hollered for her to stop to keep 
her from killing the six men.  He pulled out his 45 and shot 
her before the grenade detonated.  He claimed another 
incident in which a man stepped on a land mine and blew off 
his right leg.  He claimed that the medics could not find any 
vital signs and he was zipped into a body bag.  He claimed 
that he saw the man in 1984 at a store in Fort Worth, as the 
man had not actually died.

In May 2005, the veteran testified at a RO hearing.  He 
reported that he escorted convoys, and received the Bronze 
star.  He reported that he saw approximately 20 guys get 
killed and also saw guys being shot at.  He did not know any 
of the soldiers killed because they were the convoy supply 
drivers; never the units that he was escorting.  He reported 
initially seeking treatment at the Dallas VAMC in 1986, and 
the last time he went to group therapy was in 1989.  He 
reported nightmares due to the girl with the grenade that he 
had to shoot.

In another statement received from the veteran in January 
2007, the veteran again claimed the PTSD stressor related to 
the girl with the grenade, and indicated that such incident 
occurred in September 1972.

A February 2007 psychiatric evaluation from Dr. M. B. F. 
reflects the veteran's report that he had been claiming 
disabilities for 20 years but he was denied because he signed 
a waiver when he initially went into the military because he 
had an orthopedic issue that he could never hold the military 
accountable for future claims.  He reported that none of his 
medical or military records could be produced, even though he 
is a Vietnam veteran who saw much action in combat, has PTSD 
symptoms, and has received mental health counseling, 
including a psychiatric hospitalization.  He reported 
significant problems with alcohol since returning from 
Vietnam, but denied drug use.  He reported that he was 
directly injured in Vietnam and received the Purple Heart and 
Silver Star but "sort of lost it in his duffle bag when he 
got back stateside."  Dr. M. B. F. diagnosed PTSD, and 
stated that he met all of the DSM-IV criterion for chronic 
PTSD.  Dr. M. B. F. recommended a full reevaluation based on 
his combat record and to try and obtain the military records, 
especially since he was a recipient of the Purple Heart in 
Vietnam, when he was injured by incoming mortar shells.  Dr. 
M. B. F. noted that the mortar shells blew out his eardrums, 
and he suffered hearing loss and orthopedic injury as a 
result.  

The veteran claims service connection for PTSD which he 
asserts was incurred due to military service.  Applying the 
facts in this case to the criteria set forth above, the Board 
finds that the weight of the probative evidence of record is 
against a finding that any PTSD is etiologically related to 
active service.  As a result, service connection for this 
disability must be denied.

Initially, despite the veteran's contentions otherwise, the 
Board finds that there is no evidence that the veteran 
participated in combat during active service.  With regard to 
the question of whether the veteran engaged in combat, the 
phrase "engaged in combat with the enemy," as used in 38 
U.S.C. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Mere 
service in a combat area or combat zone does not in itself 
lead to the conclusion that an individual engaged in combat.  
VAOPGCPREC 12-99 (October 18, 1999).  

The veteran's military personnel records reflect that he 
served as a driver.  As detailed hereinabove, the veteran has 
reported receipt of the Purple Heart, Silver Star, and Bronze 
Star due to his combat service in Vietnam.  His records, 
however, do not indicate that he participated in combat, nor 
that he was in receipt of any such decorations or awards or 
any other decorations or awards suggestive of combat status.  
Because the record does not demonstrate that the veteran 
engaged in combat with the enemy, his alleged in-service 
stressors must be corroborated.

The Board has carefully reviewed all of the evidence to 
include the service medical records, post-service VA 
treatment records, VA examination, post-service private 
evaluations, and the veteran's stressor statements and 
testimony.  The Board acknowledges an assessment of PTSD in 
VA outpatient treatment records dated in 1994, and both 
private evaluations reflect diagnoses of PTSD.  It appears 
that such diagnoses have been rendered based on the veteran's 
purported in-service experiences and post-service 
symptomatology.

The primary question which must be resolved in this decision 
is whether the veteran sustained a qualifying stressor within 
the requirements of 38 C.F.R. § 3.304(f).  While 
acknowledging a diagnosis of PTSD, critical elements of this 
diagnosis, most fundamentally those concerning the existence 
of stressors, appear to be based wholly upon statements of 
history provided by the veteran.  Whether the veteran was 
actually exposed to a stressor in service is a factual 
determination and the Board is not bound to accept such 
statements simply because treating medical providers may have 
done so.  

The VA outpatient treatment records dated in 1994 reflect an 
impression of PTSD; however, such impression appears to be 
based wholly based on claimed symptomatology, and the fact 
that he was present in the country of Vietnam during the 
Vietnam War.  Notwithstanding this, upon undergoing a VA 
evaluation in October 1994, the examiner diagnosed mild 
chronic alcohol abuse, not PTSD.  

Dr. M. H. B. and Dr. M. B. F. have separately rendered 
diagnoses of PTSD; however, such diagnoses are based on 
misleading statements from the veteran, and unverified and 
unsubstantiated stressors claimed by the veteran.  For 
example, the veteran reported to Dr. M. B. F. that he was in 
receipt of the Purple Heart and Silver Star due to injuries 
sustained in service, but as noted there is no documentation 
to support that the veteran participated in combat, that he 
sustained any combat related injuries, or that he received 
combat related medals.  Additionally, he did not sustain any 
combat related injuries.  The veteran also reported to Dr. M. 
B. F. that his medical and military records could not be 
produced despite seeing much action in combat.  The veteran's 
service personnel records, service medical records, and post-
service VA medical records are on file.  The only records 
that have not been associated with the claims folder are VA 
medical records for the period January 1986 to January 1990, 
although a record from 1988 is on file.  Again, there is no 
evidence that he was a combat veteran.  The diagnosis of PTSD 
rendered by Dr. M. H. B. is based on an unverified stressor.  
The veteran told Dr. M. H. B. that he was a combat veteran.  
The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran, where that history 
is unsupported by the evidence.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  It is also noted that 
a medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of any claimed in-service stressor.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

As detailed hereinabove, the veteran has claimed three 
specific stressors occurring during service.  Unfortunately, 
the claimed stressors are not capable of being verified.  
Pertaining to the claimed stressor relating to the young girl 
with the grenade that was killed, the Board notes initially 
that when undergoing a VA psychiatric evaluation in October 
1994, he specifically denied killing anyone, including women 
or children, and reported that a sergeant had killed a young 
girl with a grenade and that he had almost been brought up on 
charges for not killing her.  However, in a statement 
submitted nine years later, in October 2003, he reported that 
in September 1972 he had killed a young girl with a grenade 
while in Vietnam.  Thus, while since 2003 the veteran has 
consistently reported that he shot a young girl with a 
grenade, approximately a decade prior he was reporting that 
it was a sergeant that killed the young girl.  In any event, 
such claimed stressor is not capable of being verified as 
despite VA requesting more details regarding the claimed 
stressor, he has not given any information regarding the 
location of such occurrence, or the convoy unit.  Even with 
this information, it is highly unlikely that the shooting of 
a young girl with a grenade would be documented in service 
reports.  The veteran was informed that he could submit buddy 
statements corroborating such incident; however, no such 
statements have been received to date.  With regard to the 
claimed incident in which the soldier's right leg was blown 
off, he was put in a body bag but did not actually die, the 
veteran has not given any information as to when such 
incident occurred, the name of such soldier, or where such 
incident occurred.  Thus, such claimed incident is not 
capable of being verified.  Likewise, the veteran has claimed 
that he was in a bunker for three days in the dark; however, 
he has not given any information as to when or where such 
incident occurred.  As the veteran has not submitted detailed 
information regarding his claimed stressors, it would be 
fruitless to submit such claimed stressors to U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly 
known as U.S. Department of the Army's Center for Unit 
Records Research (CURR)) for verification.  The Board in no 
way intends to impugn the sincerity of the statements made by 
the veteran; however, his statements that these events 
occurred are insufficient, by themselves, to establish 
entitlement to service connection.  The Board stresses that 
mere presence in a combat zone is not sufficient, solely in 
and of itself, to support a diagnosis of PTSD.  A stressor 
must consist of an event during service.  Zarycki v. Brown, 6 
Vet. App. 91, 99 (1993).  The Board must, therefore, conclude 
that there is no evidence to substantiate that the veteran's 
claimed in-service stressors occurred.

In conclusion, there is no evidence that the veteran engaged 
in combat and the only evidence of in-service stressors are 
contained in the veteran's uncorroborated statements.  Thus, 
there is no probative evidence that the claimed in-service 
stressors actually occurred.  Consequently, absent probative 
supporting evidence, an essential element for a grant of 
service connection for PTSD is not established.  Furthermore, 
the Board notes that the post-service diagnoses of PTSD have 
been rendered based upon the veteran's misleading and 
uncorroborated accounts as to his in-service experience.  A 
diagnosis of PTSD which is based on an examination which 
relied upon an unverified history is inadequate.  See West v. 
Brown, 7 Vet. App. 70, 77-78 (1994).  

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, and because 
the diagnosis of PTSD in the record lacks probative value, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal must, 
accordingly, be denied.


Hearing Loss & Tinnitus

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

At an August 1970 examination performed for induction 
purposes, audiometric testing was performed.  The 
audiological evaluation showed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
15
15
5
20
LEFT
5
5
0
5
15

Service medical records do not reflect any complaints or 
treatment related to hearing loss or tinnitus.  At an October 
1973 examination performed for separation purposes, 
audiometric testing was performed.  The audiological 
evaluation showed pure tone thresholds, in decibels, as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10

5
LEFT
10
10
5

20

Audiometric findings were not reflected at 3000 Hertz.  The 
veteran's ears were clinically evaluated as normal, and no 
hearing loss or tinnitus is reflected.  An October 1973 
Report of Medical History completed by the veteran reflects 
that he checked the 'No' box with regard to 'ear, nose or 
throat trouble' and 'hearing loss.'  

In October 1994, the veteran underwent a VA audiological 
examination.  He complained of a history of hearing loss in 
the left ear, and a history of trauma to the ear, 
specifically that he ruptured the ear during war.  He also 
complained of tinnitus.  The audiological evaluation showed 
pure tone thresholds, in decibels, as follows:


HERTZ


1000
2000
3000
4000
RIGHT

5
5
15
50
LEFT

20
45
65
85

The average puretone threshold in the right ear was 19, and 
54 in the left ear.  Speech discrimination scores were 96 
percent in the right ear, and 92 percent in the left ear.  
With regard to tinnitus, the veteran claimed a date of onset 
in 1972 due to his "eardrums busted."  He reported constant 
tinnitus, mainly in the left ear.  

In June 2005, the veteran underwent a VA audiological 
examination.  The audiological evaluation showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
20
45
55
LEFT
40
55
65
75
75

The average puretone threshold in the right ear was 34, and 
68 in the left ear.  Speech discrimination scores were 100 
percent in the right ear, and 88 percent in the left ear.  
With regard to the right ear, the examiner diagnosed hearing 
within normal limits 250 to 2000 Hertz sloping to a moderate-
to-moderately severe high frequency sensorineural hearing 
loss, and with regard to the left ear, the examiner diagnosed 
moderate sloping to severe sensorineural hearing loss.  

At the May 2005 RO hearing, the veteran testified that during 
service in 1972, he was "hit," his truck was destroyed, and 
he busted both of his eardrums and broke his left wrist.  He 
claims he spent 7 to 8 days in the hospital and his ears 
healed and he guess his hearing came back.

In June 2005, another VA examiner provided an opinion with 
regard to etiology of the veteran's claimed hearing loss and 
tinnitus.  The veteran reported that he was a truck driver 
during service, and that on one occasion in 1972 an explosion 
occurred which ruptured his eardrums.  Post-service, he 
reported employment as a truck driver.  He reported that he 
has hauled heavy equipment and has had exposure to heavy 
equipment subsequent to service.  He reported a 20 year 
history of bilateral progressive hearing loss and a 20 year 
history of bilateral tinnitus, which is constant and somewhat 
worse in the left ear than the right ear.  The examiner noted 
review of the claims folder and that hearing loss was 
recorded as early as 1994.  The examiner noted that at that 
time there was slight asymmetry between the left and right 
ears, with the left ear being somewhat worse than the right 
ear.  The examiner noted review of the service medical 
records was negative for hearing loss and/or tinnitus 
incurred during service.  The examiner noted that at 
separation in 1973, he was noted to have normal audiometric 
thresholds present at all frequencies recorded.  The examiner 
also noted that the historical data recorded at separation 
did not indicate complaints of either hearing loss or 
tinnitus.  The examiner stated as follows:

Although the veteran feels strongly that 
his military noise exposure contributed 
to his hearing loss and tinnitus, this 
would not be substantiated from my review 
of service medical records.  In fact, the 
fact that the veteran had normal 
audiometric thresholds recorded at 
separation from active service and no 
complaints of hearing loss or tinnitus 
noted at separation from active service, 
would present clear and convincing 
evidence of rebuttal.  It should be noted 
that hearing loss caused by acoustic 
trauma occurs at the time of exposure, 
not years later.  It would appear that 
the veteran's current hearing loss and 
tinnitus have both occurred subsequent to 
separation from active service.  There 
has been significant decline in 
audiometric thresholds in both ears 
subsequent to separation from service and 
significant decline since 1994, 
particularly in the left ear.  

Since my review of service medical 
records was negative for hearing loss 
and/or tinnitus incurred while on active 
duty, and since the veteran was noted to 
have normal audiometric thresholds 
present at separation from service and no 
complaints of hearing loss or tinnitus 
noted at separation from active service, 
it is my opinion that it is less likely 
than not that the veteran's current 
hearing loss and tinnitus are related to 
his military service.  The most likely 
etiology of current hearing loss and 
tinnitus would be caused by both genetic 
and environmental factors that have 
occurred subsequent to separation from 
active service.

Correspondence dated in December 2006 from Dr. J. A. W., an 
allergy, ear, nose and throat doctor, reflects that the 
veteran was evaluated in December 2006, and Dr. J. A. W. 
stated the following:  

1.  Bilateral sensorineural hearing loss.  
I think given the pattern of hearing 
loss, I think the hearing loss is more 
likely than not related to his previous 
military exposure.
2.  The [veteran] has a significant 
history of tinnitus in both ears, worse 
in the left ear which has been present 
since a motor-vehicle accident with a 
mortar round in 1972.  This is confirmed 
by exam and by his history.  Because of 
this, I think it is more likely than not 
related to acoustical trauma as well as 
the significant traumatic event that 
occurred during his service.
3.  Left-sided conductive hearing loss, 
most likely consistent with ossicular 
discontinuity or an ossicular fracture 
related to his severe trauma that 
occurred again during his military 
service which I think is almost certainly 
related to the trauma suffered in 1972.

Upon review of the evidence of record, there is no documented 
hearing loss or tinnitus in service, no initial complaints of 
hearing loss or tinnitus until over twenty years after 
separation from service, and a VA examiner who opined that 
the veteran's bilateral hearing loss and tinnitus were likely 
due to genetic and environmental factors that have occurred 
subsequent to separation from active service, not acoustic 
trauma experienced during military service.  

While acknowledging the December 2006 opinion from Dr. J. A. 
W. pertaining to the veteran's bilateral sensorineural 
hearing loss and tinnitus, the Board finds that such opinion 
is entitled to limited probative weight.  The veteran has 
reported an incident of acoustic trauma during service; 
however, it is clear that Dr. J. A. W. did not review the 
veteran's service medical records prior to offering an 
opinion with regard to etiology.  Service medical records do 
not reflect that the veteran sustained any trauma to the 
ears.  It is clear that despite the veteran's contentions 
otherwise, Dr. J. A. W. was unaware that service medical 
records do not reflect any complaints of such trauma, nor is 
he aware that audiological testing conducted on separation in 
December 1973 did not reflect any hearing loss.  The Board is 
not bound to accept medical opinions that are based on 
history supplied by the veteran, where that history is 
unsupported by the evidence.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  Moreover, the VA 
examiner explained that hearing loss caused by acoustic 
trauma occurs at the time of exposure, not years later.  The 
Board accepts the VA opinion as being the most probative 
medical evidence on the subject since it was based on a 
review of all historical records, and provides a detailed 
rationale for such opinion.  See Boggs v. West, 11 Vet. App. 
334 (1998).

The absence of any evidence of hearing loss and/or tinnitus 
for over twenty years after discharge from service, or of 
persistent symptoms of hearing loss and/or tinnitus between 
service-discharge and 1994 constitutes negative evidence 
tending to disprove the claim that the veteran developed 
hearing loss and/or tinnitus as a result of in-service noise 
exposure, which resulted in chronic disability thereafter.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  The lack of any 
evidence of continuing hearing loss and/or tinnitus for over 
two decades between the period of active duty and the 
evidence showing hearing loss and/or tinnitus is itself 
evidence which tends to show that no hearing loss or tinnitus 
was incurred as a result of service.  Moreover, there is no 
medical evidence showing that hearing loss and/or tinnitus 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from active service, and 
therefore service connection for hearing loss and/or tinnitus 
may not be presumed to have had its onset in service.  38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also, Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

The "absence" of evidence or "negative" evidence of any 
injury or hearing loss or tinnitus during service in this 
case is supported by affirmative evidence which tends to show 
that no current hearing loss or tinnitus was incurred during 
that time.  Such affirmative evidence consists of the 
separation examination report which showed no complaints of 
hearing loss or tinnitus and which indicated a normal 
clinical audiological evaluation.  Although the veteran has 
asserted that his hearing loss is due to acoustic trauma in 
service, the fact remains, however, that the veteran did not 
complain of hearing loss or tinnitus during service, and has 
not provided any medical evidence, whatsoever, showing 
treatment for hearing loss or tinnitus until 1994.  This is 
affirmative evidence that the veteran did not sustain hearing 
loss or tinnitus disability during active duty or that 
acoustic trauma in service, if any, did not result in chronic 
hearing loss and/or tinnitus.

Thus, the Board concludes that the preponderance of the 
evidence is against a finding that his current hearing loss 
and tinnitus are as a result of noise exposure during 
service.

The Board has considered the veteran's own lay statements to 
the effect that his bilateral hearing loss and tinnitus are 
causally related to his active service; however, it is noted 
that there is no medical evidence of record to support such a 
theory and the veteran has not been shown to have the medical 
expertise necessary to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The negative 
clinical and documentary evidence post-service for over 20 
years is more probative than the remote assertions of the 
veteran.  As noted above, the lack of continuity of treatment 
may bear in a merits determination on the credibility of the 
evidence of continuity of symptoms by lay parties.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997)

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issues adjudicated by this decision.  38 
U.S.C.A. § 5107(b).

Congenital Heart Murmur

The veteran has claimed entitlement to service connection for 
congenital heart murmur.  As will be discussed in detail 
below, as a congenital heart murmur is not in and of itself a 
chronic disability, the Board will also consider whether 
service connection is warranted for any cardiac disability.

An August 1970 examination performed for induction purposes 
reflects that the veteran's 'lungs and chest' and 'heart' 
were clinically evaluated as normal.  On an August 1970 
Report of Medical History completed by the veteran, he 
checked the 'No' box with regard to 'heart trouble' and did 
not report a congenital heart murmur.  On a September 1970 
dental health record, the veteran checked the box for 'heart 
disease' and stated that he had a congenital heart murmur and 
an allergy to penicillin.  Service medical records do not 
reflect any complaints or treatment related to the heart.  An 
October 1973 examination performed for separation purposes 
reflects that the veteran's 'lungs and chest' and 'heart' 
were clinically evaluated as normal.  On an October 1973 
Report of Medical History, he checked the 'No' box with 
regard to 'heart trouble.'  

VA outpatient treatment records reflect that in June 2003, 
the veteran had two vessel coronary artery disease status 
post PTCA with a 70 percent ostial left circumflex lesion, 90 
percent long distal left circumflex lesion, 90 percent mid 
RCA lesion and a normal LAD.  He underwent successful 
stenting of the RCA and left circumflex lesions.  
Transthoracic echocardiogram showed mildly dilated right 
atrium and right ventricle but without wall motion 
abnormalities and preserved left ventricular ejection 
fraction estimated greater than 50 percent.  A January 2004 
VA outpatient record reflects a finding of no murmurs.  VA 
outpatient treatment records dated in 2004 through 2006 
reflect coronary artery disease asymptomatic, and on 
appropriate medical management.  Thus, while it is clear that 
the veteran currently has coronary artery disease, the 
evidence does not suggest that any such disease is due to any 
claimed congenital heart murmur.

As detailed hereinabove, service medical records do not 
reflect that an in-service examiner detected a heart murmur, 
but the veteran reported a congenital heart murmur at a 
dental visit during service.  Service medical records, 
however, do not reflect any complaints or findings of a 
cardiac disability.  While acknowledging that a murmur may, 
or may not, be a manifestation of a chronic disorder, it is 
not itself disabling.  As noted, service medical records do 
not reflect any identifiable pathology of heart disease.

Decades after separation from service, VA treatment records 
reflect a diagnosis of coronary artery disease.  But the 
evidence is clear that a cardiac disability was not shown in 
service, nor within a year of separation from service.  There 
was no identifiable pathology of the heart shown at any time 
during the veteran's period of service, nor for many years 
after separation from service.  

The veteran has not otherwise submitted any evidence to 
support his claim that he has a cardiac disability that his 
related to service.  The Board acknowledges the veteran's 
belief that his current coronary artery disease is related to 
service; however, although the veteran is competent to report 
symptoms he experiences, he is not qualified to render an 
opinion as to etiology of this disorder.  See Espiritu v, 
Derwinski, 2 Vet. App. 492, 495 (1992).

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for this service 
connection claim; however, such is not required in order to 
make a final adjudication.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), states, that in disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.

The evidence does not establish that the veteran suffered 
"an event, injury or disease in service," with regard to 
his claimed cardiac disability, so it is not necessary to 
obtain a VA medical opinion with regard to etiology.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other 
words, absent such evidence, the Board finds that it is 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the incurrence of a cardiac 
disability in service.  Moreover, given the absence of any 
competent evidence of the claimed post-service disability 
until decades after service, any current opinion provided at 
this point would be no more than speculative.  See 38 C.F.R. 
§ 3.102 (a finding of service connection may not be based on 
a resort to speculation or even remote possibility).

In summary, as a cardiac disability was not shown in service 
or for many years thereafter, and because there is no 
evidence of record suggesting that the veteran's cardiac 
disability is related to his active service, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for a congenital heart 
murmur, to include cardiac disability.

Hypertension

The veteran has specifically claimed entitlement to service 
connection for hypertension as secondary to PTSD.  Initially, 
the Board notes that the veteran's service medical records do 
not reflect any diagnosis of hypertension.  The October 1973 
Report of Medical Examination reflects a blood pressure 
reading of 120/60.  On the October 1973 Report of Medical 
History, the veteran checked the 'Don't Know' box pertaining 
to 'high or low blood pressure;' however, as noted the 
separation examination does not reflect an objective finding 
of low or high blood pressure.  A post-service VA outpatient 
treatment record dated in June 2003 reflects a diagnosis of 
hypertension.  The Board notes that the veteran has claimed 
that he initially sought VA treatment for hypertension in 
1986.  Even if the Board were to accept that he was treated 
for hypertension as early as 1986, this still constitutes a 
13 year period between separation from service and a 
diagnosis.  There is no medical evidence to support that such 
disability was due to active service or any incident therein.  
Due to the finding that service connection for PTSD is not 
warranted, service connection on a secondary basis for 
hypertension is also not warranted.  See 38 C.F.R. § 3.310. 

Anxiety

The veteran has specifically claimed entitlement to service 
connection for anxiety as secondary to PTSD.  Initially, the 
Board notes that the veteran's service medical records do not 
reflect any diagnosis of anxiety or any mental illness or 
condition.  Service medical records do not reflect any 
complaints or treatment for anxiety.  The October 1973 Report 
of Medical Examination reflects that his psychiatric state 
was clinically evaluated as normal.  On the October 1973 
Report of Medical History, the veteran checked the 'No' box 
pertaining to 'depression or excessive worry' or 'nervous 
trouble of any sort.'  While post-service medical records do 
not reflect a specific diagnosis of anxiety, such records do 
reflect a diagnosis of depression.  However, there is no 
medical evidence to support that such disability was due to 
active service or any incident therein.  Due to the finding 
that service connection for PTSD is not warranted, service 
connection on a secondary basis for anxiety is also not 
warranted.  See 38 C.F.R. § 3.310. 


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD; to this 
extent, the appeal is granted.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss disability; to this extent, the appeal is 
granted.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for tinnitus 
disability; to this extent, the appeal is granted.  

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus disability is 
denied. 

Entitlement to service connection for congenital heart murmur 
and cardiac disability is denied.

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for anxiety is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


